 

Exhibit 10.1

 

SIERRA MONITOR CORPORATION

 

2016 EQUITY INCENTIVE PLAN

 

1.Purposes of the Plan. The purposes of this Plan are:

 

·to attract and retain the best available personnel for positions of substantial
responsibility,

 

·to provide additional incentive to Employees, Directors and Consultants, and

 

·to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares, and other stock or cash awards as the
Administrator may determine.

 

2.Definitions. As used herein, the following definitions will apply:

 

(a)               “Administrator” means the Board or any of its Committees as
will be administering the Plan, in accordance with Section 4 of the Plan.

 

(b)               “Affiliate” means any entity that, directly or indirectly,
controls, is controlled by, or is under common control with, the Company.

 

(c)               “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

 

(d)               “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units, Performance Shares, or other stock or cash awards as
the Administrator may determine.

 

(e)               “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.

 

(f)               “Board” means the Board of Directors of the Company.

 

(g)               “Change in Control” means the occurrence of any of the
following events:

 



 

 

 



(i)            A change in the ownership of the Company which occurs on the date
that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection (i), the acquisition of additional stock by any one Person,
who is considered to own more than fifty percent (50%) of the total voting power
of the stock of the Company will not be considered a Change in Control. Further,
if the shareholders of the Company immediately before such change in ownership
continue to retain immediately after the change in ownership, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event shall
not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or

 

(ii)           A change in the effective control of the Company which occurs on
the date that a majority of members of the Board is replaced during any twelve
(12)-month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or

 

(iii)          A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (A) a transfer to an
entity that is controlled by the Company’s shareholders immediately after the
transfer, or (B) a transfer of assets by the Company to: (1) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (iii)(B)(3). For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.



-2-

 

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(h)               “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or regulation thereunder will
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

(i)               “Committee” means a committee of Directors or of other
individuals satisfying Applicable Laws appointed by the Board, or a duly
authorized committee of the Board, in accordance with Section 4 hereof.

 

(j)               “Common Stock” means the common stock of the Company.

 

(k)               “Company” means Sierra Monitor Corporation, a California
corporation, or any successor thereto.

 

(l)               “Consultant” means any natural person, including an advisor,
engaged by the Company or a Parent, Subsidiary or Affiliate to render bona fide
services to such entity, provided the services (i) are not in connection with
the offer or sale of securities in a capital-raising transaction, and (ii) do
not directly promote or maintain a market for the Company’s securities, in each
case, within the meaning of Form S-8 promulgated under the Securities Act, and
provided, further, that a Consultant will include only those persons to whom the
issuance of Shares may be registered under Form S-8 promulgated under the
Securities Act.

 

(m)               “Determination Date” means the latest possible date that will
not jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Code Section 162(m).

 

(n)               “Director” means a member of the Board.

 

(o)               “Disability” means total and permanent disability as defined
in Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

  



-3-

 



 

(p)               “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent, Subsidiary or Affiliate of the Company.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.

 

(q)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(r)               “Exchange Program” means a program under which (i) outstanding
Awards are surrendered or cancelled in exchange for awards of the same type
(which may have higher or lower exercise prices and different terms), awards of
a different type, and/or cash, (ii) Participants would have the opportunity to
transfer any outstanding Awards to a financial institution or other person or
entity selected by the Administrator, and/or (iii) the exercise price of an
outstanding Award is increased or reduced.

 

(s)               “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share will be the mean between the high bid and low asked prices for the
Common Stock on the date of determination (or, if no bids and asks were reported
on that date, as applicable, on the last trading date such bids and asks were
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value will be determined in good faith by the Administrator.

 

(t)               “Fiscal Year” means the fiscal year of the Company.

 

(u)               “Full Value Award” means any Award which results in the
issuance of Shares other than Options, Stock Appreciation Rights or other Awards
that are based solely on an increase in value of the Shares following the grant
date.

 

(v)               “Incentive Stock Option” means an Option that by its terms
qualifies and is intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code.

 

(w)               “Nonstatutory Stock Option” means an Option that by its terms
does not qualify or is not intended to qualify as an Incentive Stock Option.

 





-4-

 

 



 

(x)               “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

(y)               “Option” means a stock option granted pursuant to the Plan.

 

(z)               “Outside Director” means a Director who is not an Employee.

 

(aa)             “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(bb)             “Participant” means the holder of an outstanding Award.

 

(cc)             “Performance Goals” will have the meaning set forth in Section
11 of the Plan.

 

(dd)             “Performance Period” means any Fiscal Year of the Company or
such other period as determined by the Administrator in its sole discretion.

 

(ee)             “Performance Share” means an Award denominated in Shares which
may be earned in whole or in part upon attainment of Performance Goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.

 

(ff)             “Performance Unit” means an Award which may be earned in whole
or in part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

 

(gg)            “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.

 

(hh)          “Plan” means this 2016 Equity Incentive Plan.

 

(ii)             “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 7 of the Plan, or issued pursuant to the early
exercise of an Option.

 

(jj)             “Restricted Stock Unit” means a bookkeeping entry representing
an amount equal to the Fair Market Value of one Share, granted pursuant to
Section 8. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 

(kk)           “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

 

(ll)             “Section 16(b)” means Section 16(b) of the Exchange Act.

 



-5-

 



 

(mm)            “Securities Act” means the Securities Act of 1933, as amended.

 

(nn)             “Service Provider” means an Employee, Director or Consultant.

 

(oo)             “Share” means a share of the Common Stock, as adjusted in
accordance with Section 15(a) of the Plan.

 

(pp)             “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.

 

(qq)             “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

  3. Stock Subject to the Plan.

 

(a)               Stock Subject to the Plan. Subject to the provisions of
Section 15(a) of the Plan, the maximum aggregate number of Shares that may be
issued under the Plan is (i) 279,680 Shares, plus (ii) any Shares that, as of
immediately prior to the termination of the Company’s 2006 Stock Plan, as
amended and restated (the “Existing Plan”), have been reserved but not issued
pursuant to any awards granted under the Existing Plan and are not subject to
any awards granted thereunder, plus (iii) any Shares subject to stock options or
restricted stock granted under the Existing Plan that, on or after the date the
Plan becomes effective, expire or otherwise terminate without having been
exercised in full, or are forfeited to or repurchased by the Company, with the
maximum number of Shares to be added to the Plan pursuant to clauses (ii) and
(iii) equal to 2,668,320. The Shares may be authorized, but unissued, or
reacquired Common Stock.

 

(b)               Full Value Awards. Any Shares subject to Full Value Awards
will be counted against the share reserve set forth in Section 3(a) as 2.05
Shares for every 1 Share subject thereto. Further, if Shares subject to any Full
Value Award are forfeited to or repurchased by the Company and otherwise would
return to the Plan pursuant to Section 3(c), 2.05 times the number of Shares so
forfeited or repurchased will return to the Plan and will again become available
for issuance under the Plan.

 

(c)               Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Units or Performance Shares, is forfeited
to, or repurchased by, the Company due to failure to vest, then the unpurchased
Shares, or for Awards other than Options or Stock Appreciation Rights, the
forfeited or repurchased Shares, which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to Stock Appreciation Rights, the gross Shares issued
(i.e., Shares actually issued pursuant to a Stock Appreciation Right, as well as
the Shares that represent payment of the exercise price and any applicable tax
withholdings) pursuant to a Stock Appreciation Right will cease to be available
under the Plan. Shares that actually have been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units are repurchased by the Company or are forfeited to the
Company, such Shares will become available for future grant under the Plan.
Shares used to pay the exercise price of an Award (except Stock Appreciation
Rights) or to satisfy the tax withholding obligations related to an Award
(except Stock Appreciation Rights) will become available for future grant or
sale under the Plan. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Notwithstanding the foregoing and,
subject to adjustment as provided in Section 15, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code, any Shares that become available for issuance
under the Plan pursuant to Section 3(c).

 



-6-

 

 



(d)               Share Reserve. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of the Plan.

 

  4. Administration of the Plan.

 

(a)                Procedure.

 

(i)            Multiple Administrative Bodies. Different Committees with respect
to different groups of Service Providers may administer the Plan.

 

(ii)           Section 162(m). To the extent that the Administrator determines
it to be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Code Section 162(m), the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Code Section 162(m).

 

(iii)          Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv)          Other Administration. Other than as provided above, the Plan will
be administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 

(b)               Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:

 

(i)            to determine the Fair Market Value;

 

(ii)           to select the Service Providers to whom Awards may be granted
hereunder;

 

(iii)          to determine the number of Shares to be covered by each Award
granted hereunder;

 

(iv)          to approve forms of Award Agreements for use under the Plan;

 



-7-

 

 



(v)            to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine;

 

(vi)           to institute and determine the terms and conditions of an
Exchange Program, provided that the Administrator shall not implement an
Exchange Program without the approval of the holders of a majority of the Shares
that are present in person or by proxy and entitled to vote at any Annual or
Special Meeting of Shareholders of the Company;

 

(vii)          to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;

 

(viii)         to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of satisfying applicable foreign laws or for qualifying for
favorable tax treatment under applicable foreign laws;

 

(ix)            to modify or amend each Award (subject to Section 21 of the
Plan), including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);

 

(x)             to allow Participants to satisfy tax withholding obligations in
such manner as prescribed in Section 16 of the Plan;

 

(xi)            to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xii)           to allow a Participant to defer the receipt of the payment of
cash or the delivery of Shares that otherwise would be due to such Participant
under an Award; and

 

(xiii)          to make all other determinations deemed necessary or advisable
for administering the Plan.

 

(c)                Effect of Administrator’s Decision. The Administrator’s
decisions, determinations and interpretations will be final and binding on all
Participants and any other holders of Awards.

 

5.             Eligibility. Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, and such other cash or stock awards as the Administrator
determines may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

 



-8-

 

 



 

  6. Stock Options.

 

(a)                Limitations.

 

(i)            Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate fair market
value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a)(i), Incentive
Stock Options will be taken into account in the order in which they were
granted. The fair market value of the Shares will be determined as of the time
the Option with respect to such Shares is granted.

 

(ii)           Subject to the provisions of Sections 12 and 15(a) of the Plan,
the Administrator will have complete discretion to determine the number of
Shares subject to an Option granted to any Participant; provided, however, no
Employee will be granted Options or Stock Appreciation Rights covering more than
650,000 Shares during any Fiscal Year.

 

(b)                Term of Option. The term of each Option will be stated in the
Award Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

 

(c)                Option Exercise Price and Consideration.

 

(i)            Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:

 

(1)            In the case of an Incentive Stock Option

 

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.

 

(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

 



-9-

 

 

(2)               In the case of a Nonstatutory Stock Option, the per Share
exercise price will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.

 

(3)               Notwithstanding the foregoing, Options may be granted with a
per Share exercise price of less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Section 424(a) of the Code.

 

(ii)            Waiting Period and Exercise Dates. At the time an Option is
granted and subject to the provisions of this Plan, the Administrator will fix
the period within which the Option may be exercised and will determine any
conditions that must be satisfied before the Option may be exercised.

 

(iii)            Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of: (1) cash; (2) check; (3) other Shares,
provided that such Shares have a fair market value on the date of surrender
equal to the aggregate exercise price of the Shares as to which such Option will
be exercised and provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion; (4) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (5) by net
exercise; (6) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (7) any combination of the
foregoing methods of payment.

 

(d)               Exercise of Option.

 

(i)            Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator, subject
to the provisions of this Plan, and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share.

 

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan.

 



-10-

 

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(ii)            Termination of Relationship as a Service Provider other than
Death or Disability. If a Participant ceases to be a Service Provider, other
than upon the Participant’s termination as the result of the Participant’s death
or Disability, the Participant may exercise his or her Option within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination, but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement. If Participant dies during such post-termination period, the Option
may be exercised following the Participant’s death for one (1) year after
Participant’s death, but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement. Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan. If after termination the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.

 

(iii)            Disability of Participant. If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination, but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If, after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

  

(iv)            Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the Option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement) by the Participant’s designated beneficiary, provided that
such beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death, but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement. If the Option is not so
exercised within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan. Unless otherwise provided
by the Administrator, if at the time of death Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will immediately revert to the Plan.

 



-11-

 

 

(v)            Tolling Expiration. A Participant’s Award Agreement may also
provide that:

 

(1)   if the exercise of the Option following the termination of Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would result in liability under Section 16(b), then the Option will
terminate on the earlier of (A) the expiration of the term of the Option set
forth in the Award Agreement or (B) the tenth (10th) day after the last date on
which such exercise would result in liability under Section 16(b); or

(2)   if the exercise of the Option following the termination of the
Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would be prohibited at any time solely because the issuance
of Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of thirty (30)-days after the
termination of the Participant’s status as a Service Provider during which the
exercise of the Option would not violate such registration requirements.

 

7.Restricted Stock.

 

(a)                Grant of Restricted Stock. Subject to Section 12 of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine. Notwithstanding the foregoing sentence, and
subject to Section 15(a) of the Plan, for Shares of Restricted Stock intended to
qualify as “performance-based compensation” within the meaning of Code Section
162(m), no Participant will receive more than an aggregate of 150,000 Shares of
Restricted Stock, Restricted Stock Units or Performance Shares during any Fiscal
Year. Unless the Administrator determines otherwise, the Company as escrow agent
will hold Shares of Restricted Stock until the restrictions on such Shares have
lapsed.

 

(b)               Restricted Stock Agreement. Each Award of Restricted Stock
will be evidenced by an Award Agreement that will specify the Period of
Restriction, the number of Shares granted, and such other terms and conditions
as the Administrator, in its sole discretion, will determine.

 

(c)                Transferability. Except as provided in this Section 7, Shares
of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.

 

(d)               Other Restrictions. Subject to the provisions of this Plan,
the Administrator, in its sole discretion, may impose such other restrictions on
Shares of Restricted Stock as it may deem advisable or appropriate.

 



-12-

 

 

(e)                Removal of Restrictions. Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction. The Administrator, in its discretion,
may accelerate the time at which any restrictions will lapse or be removed.

 

(f)                Voting Rights. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.

 

(g)               Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

 

(h)               Return of Restricted Stock to Company. On the date set forth
in the Award Agreement, the Restricted Stock for which restrictions have not
lapsed will revert to the Company and again will become available for grant
under the Plan in accordance with Section 3(b) of the Plan.

 

(i)                 Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Restricted Stock as “performance-based compensation” under
Code Section 162(m), the Administrator, in its discretion, may set restrictions
based upon the achievement of Performance Goals. The Performance Goals will be
set by the Administrator on or before the Determination Date. In granting
Restricted Stock that is intended to qualify under Code Section 162(m), the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under Code
Section 162(m) (e.g., in determining the Performance Goals).

 

8.Restricted Stock Units.

 

(a)                Grant of Restricted Stock Units. Subject to Section 12 of the
Plan, the Administrator, at any time and from time to time, may grant Restricted
Stock Units to Service Providers. Notwithstanding the foregoing sentence, and
subject to Section 15(a) of the Plan, for Restricted Stock Units intended to
qualify as “performance-based compensation” within the meaning of Code Section
162(m), no Participant will receive more than an aggregate of 150,000 Shares of
Restricted Stock, Restricted Stock Units or Performance Shares during any Fiscal
Year.

 

(b)               Restricted Stock Unit Agreement. Each Award of Restricted
Stock Units will be evidenced by an Award Agreement that will specify such other
terms and conditions as the Administrator, in its sole discretion, will
determine, including all terms, conditions, and restrictions related to the
grant, the number of Restricted Stock Units and the form of payout, which,
subject to Section 8(e), may be left to the discretion of the Administrator.

 



-13-

 

 

(c)                Vesting Criteria and Other Terms. Subject to the provisions
of this Plan, the Administrator will set vesting criteria in its discretion,
which, depending on the extent to which the criteria are met, will determine the
number of Restricted Stock Units that will be paid out to the Participant. The
Administrator may set vesting criteria based upon the achievement of
Company-wide, divisional, business unit, or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws or any other basis determined by the Administrator in its
discretion. After the grant of Restricted Stock Units, the Administrator, in its
sole discretion, may reduce or waive any restrictions for such Restricted Stock
Units.

 

(d)               Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
specified in the Award Agreement.

 

(e)                Form and Timing of Payment. Payment of earned Restricted
Stock Units will be made as soon as practicable after the date(s) set forth in
the Award Agreement. The Administrator, in its sole discretion, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again will be
available for grant under the Plan.

 

(f)                Cancellation. On the date set forth in the Award Agreement,
all unearned Restricted Stock Units will be forfeited to the Company.

 

(g)               Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Restricted Stock Units as “performance-based compensation”
under Code Section 162(m), the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Restricted Stock Units which are intended to qualify under Code Section
162(m), the Administrator will follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the Award
under Code Section 162(m) (e.g., in determining the Performance Goals).

 

9.Stock Appreciation Rights.

 

(a)                Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.

 

(b)               Number of Shares. Subject to the provisions of Sections 12 and
15(a) of the Plan, the Administrator will have complete discretion to determine
the number of Shares subject to a Stock Appreciation Right granted to any
Participant; provided, however, that no Employee will be granted Options or
Stock Appreciation Rights covering more than 650,000 Shares during any Fiscal
Year.

 

(c)                Exercise Price and Other Terms. The Administrator, subject to
the provisions of the Plan, will have complete discretion to determine the terms
and conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will be not less than 100% of the Fair Market
Value of a Share on the date of grant.

 



-14-

 

 

(d)               Stock Appreciation Right Agreement. Each Stock Appreciation
Right grant will be evidenced by an Award Agreement that will specify the
exercise price, the term of the Stock Appreciation Right, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

 

(e)                Expiration of Stock Appreciation Rights. A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement;
provided, however, that the term will be no more than ten (10) years from the
date of grant thereof. Notwithstanding the foregoing, the rules of Section 6(d)
also will apply to Stock Appreciation Rights.

 

(f)                Payment of Stock Appreciation Right Amount. Upon exercise of
a Stock Appreciation Right, a Participant will be entitled to receive payment
from the Company in an amount determined by multiplying:

 

(i)            The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; multiplied by

 

(ii)            The number of Shares with respect to which the Stock
Appreciation Right is exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

10.Performance Units and Performance Shares.

 

(a)                Grant of Performance Units/Shares. Subject to Section 12 of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion. Notwithstanding the foregoing, and
subject to Section 15(a) of the Plan, during any Fiscal Year, for Performance
Units or Performance Shares intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, (i) no
Participant will receive Performance Units having an initial value greater than
$150,000 and (ii) no Participant will receive more than 150,000 Shares of
Restricted Stock, Restricted Stock Units or Performance Shares.

 

(b)               Value of Performance Units/Shares. Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant. Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.

 

(c)                Performance Objectives and Other Terms. The Administrator
will set performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Participant. Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit, or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.

 



-15-

 

 

(d)               Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.

 

(e)                Form and Timing of Payment of Performance Units/Shares.
Payment of earned Performance Units/Shares will be made as soon as practicable
after the expiration of the applicable Performance Period. The Administrator, in
its sole discretion, may pay earned Performance Units/Shares in the form of
cash, in Shares (which have an aggregate Fair Market Value equal to the value of
the earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

(f)                Cancellation of Performance Units/Shares. On the date set
forth in the Award Agreement, all unearned or unvested Performance Units/Shares
will be forfeited to the Company, and again will be available for grant under
the Plan.

 

(g)               Section 162(m) Performance Restrictions. For purposes of
qualifying grants of Performance Units/Shares as “performance-based
compensation” under Code Section 162(m), the Administrator, in its discretion,
may set restrictions based upon the achievement of Performance Goals. The
Performance Goals will be set by the Administrator on or before the
Determination Date. In granting Performance Units/Shares which are intended to
qualify under Code Section 162(m), the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Code Section 162(m) (e.g., in determining the
Performance Goals).

 

11.Performance-Based Compensation Under Code Section 162(m).

 

(a)                General. If the Administrator, in its discretion, decides to
grant an Award intended to qualify as “performance-based compensation” under
Code Section 162(m), the provisions of this Section 11 will control over any
contrary provision in the Plan; provided, however, that the Administrator may in
its discretion grant Awards that are not intended to qualify as
“performance-based compensation” under Code Section 162(m) to such Participants
that are based on Performance Goals or other specific criteria or goals but that
do not satisfy the requirements of this Section 11.

 



-16-

 

 

(b)                Performance Goals. The granting and/or vesting of Awards of
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units and other incentives under the Plan may be made subject to the attainment
of performance goals relating to one or more business criteria within the
meaning of Code Section 162(m) and may provide for a targeted level or levels of
achievement (“Performance Goals”) including (i) revenue, (ii) gross margin,
(iii) operating margin, (iv) operating income, (v) pre-tax profit, (vi) earnings
before interest, taxes and depreciation, (vii) net income, (viii) cash flow,
(ix) expenses, (x) the market price of the Share, (xi) earnings, (xii) return on
stockholder equity, (xiii) return on capital, (xiv) product quality, (xv)
economic value added, (xvi) number of customers, (xvii) market share, (xviii)
return on investments, (xix) profit after taxes, (xx) customer satisfaction,
(xxi) business divestitures and acquisitions, (xxii) supplier awards from
significant customers, (xxiii) new product development, (xxiv) working capital,
(xxv) individual objectives, (xxvi) time to market, (xxvii) return on equity,
(xxviii) return on net assets, and (xxix) sales. Any Performance Goals may be
used to measure the performance of the Company as a whole or, except with
respect to shareholder return metrics, to a region, business unit, affiliate or
business segment, and may be measured either on an absolute basis, a per share
basis or relative to a pre-established target, to a previous period’s results or
to a designated comparison group, and, with respect to financial metrics, which
may be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to either exclude any items otherwise includable under
GAAP or under IASB Principles or include any items otherwise excludable under
GAAP or under IASB Principles. In all other respects, Performance Goals will be
calculated in accordance with the Company’s financial statements, generally
accepted accounting principles, or under a methodology established by the
Administrator prior to or at the time of the issuance of an Award and which is
consistently applied with respect to a Performance Goal in the relevant
Performance Period. In addition, the Administrator will adjust any performance
criteria, Performance Goal or other feature of an Award that relates to or is
wholly or partially based on the number of, or the value of, any stock of the
Company, to reflect any stock dividend or split, repurchase, recapitalization,
combination, or exchange of shares or other similar changes in such stock. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Prior to the Determination Date, the Administrator will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Performance Goal with respect to any Participant.

 

(c)                Procedures. To the extent necessary to comply with the
performance-based compensation provisions of Code Section 162(m), with respect
to any Award granted subject to Performance Goals, within the first twenty-five
percent (25%) of the Performance Period, but in no event more than ninety (90)
days following the commencement of any Performance Period (or such other time as
may be required or permitted by Code Section 162(m)), the Administrator will, in
writing, (i) designate one or more Participants to whom an Award will be made,
(ii) select the Performance Goals applicable to the Performance Period, (iii)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (iv) specify the
relationship between Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Participant for such Performance Period.
Following the completion of each Performance Period, the Administrator will
certify in writing whether the applicable Performance Goals have been achieved
for such Performance Period. In determining the amounts earned by a Participant,
the Administrator will have the right to reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period. A
Participant will be eligible to receive payment pursuant to an Award for a
Performance Period only if the Performance Goals for such period are achieved.

 



-17-

 

 

(d)               Additional Limitations. Notwithstanding any other provision of
the Plan, any Award which is granted to a Participant and is intended to
constitute qualified performance based compensation under Code Section 162(m)
will be subject to any additional limitations set forth in the Code (including
any amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as qualified performance-based
compensation as described in Code Section 162(m), and the Plan will be deemed
amended to the extent necessary to conform to such requirements.

 

12.Outside Directors.

 

(a)                General. Outside Directors will be eligible to be granted all
types of Awards under this Plan, including discretionary Awards not covered
under this Section 12.

 

(b)               Annual Limits. No Outside Director may be granted, in any
Fiscal Year, Awards with a grant date fair value (determined in accordance with
GAAP) of greater than $50,000. Any Award granted to a Participant while he or
she was an Employee or Consultant but not an Outside Director will not count for
purposes of the limitations under this Section 12.

 

13.           Leaves of Absence/Transfer Between Locations. Unless the
Administrator provides otherwise, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence. A Participant will not cease to be
an Employee in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary. For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then six
(6) months following the first (1st) day of such leave any Incentive Stock
Option held by the Participant will cease to be treated as an Incentive Stock
Option and will be treated for tax purposes as a Nonstatutory Stock Option.

 

14.           Transferability of Awards. Unless determined otherwise by the
Administrator, Awards may not be sold, pledged, assigned, hypothecated, or
otherwise transferred in any manner other than by will or by the laws of descent
and distribution, and may be exercised, during the lifetime of the Participant,
only by the Participant. If the Administrator makes an Award transferable, such
Award will contain such additional terms and conditions as the Administrator
deems appropriate.

 

15.Adjustments; Dissolution or Liquidation; Change in Control.

 

(a)                Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Sections 3, 6(a)(ii), 7(a), 8(a), 9(b), 10(a), and 12 of the Plan.

 



-18-

 

 

(b)                Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it previously has not been exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

(c)                Change in Control. Except as set forth in this Section 15(c),
in the event of a merger of the Company with or into another corporation or
other entity or a Change in Control, each outstanding Award will be treated as
the Administrator determines, including, without limitation, that Awards may be
assumed, or substantially equivalent Awards may be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof) with appropriate adjustments
as to the number and kind of shares and prices. In taking any of the actions
permitted under this subsection (c), the Administrator will not be required to
treat all Awards similarly in the transaction.

 

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all Performance Goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels. All other terms and conditions with respect to such Awards with
performance-based vesting will be deemed met. In addition, if an Option or Stock
Appreciation Right is not assumed or substituted in the event of a Change in
Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.

 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

 



-19-

 

 

Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, that a modification to such Performance Goals only to reflect the
successor corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.

 

(d)               Outside Director Awards. With respect to Awards granted to an
Outside Director, immediately prior to the merger or Change in Control, the
Participant shall, fully vest in and have the right to exercise his or her
Options and Stock Appreciation Rights as to all of the Shares underlying such
Awards, including those Shares which would not otherwise be vested or
exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Performance Units and Performance Shares, all
Performance Goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels. All other terms and conditions with
respect to such Awards with performance-based vesting will be deemed met.

 

16.Tax.

 

(a)                Withholding Requirements. Prior to the delivery of any Shares
or cash pursuant to an Award (or exercise thereof) or such earlier time as any
tax withholding obligations are due, the Company will have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

 

(b)               Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy any tax withholding obligation (in whole or
in part) by (without limitation) (i) paying cash, (ii) electing to have the
Company withhold otherwise deliverable Shares having a fair market value equal
to the minimum statutory amount required to be withheld, (iii) delivering to the
Company already-owned Shares having a fair market value equal to the statutory
amount required to be withheld, provided the delivery of such Shares will not
result in any adverse accounting consequences, as the Administrator determines
in its sole discretion, or (iv) selling a sufficient number of Shares otherwise
deliverable to the Participant through such means as the Administrator may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. The amount of the required withholding
will be deemed to include any amount which the Administrator agrees may be
withheld at the time the election is made, not to exceed the amount determined
by using the maximum federal, state or local marginal income tax rates
applicable to the Participant with respect to the Award on the date that the
amount of tax to be withheld is to be determined.

 

(c)                Compliance With Code Section 409A. Awards will be designed
and operated in such a manner that they are either exempt from the application
of, or comply with, the requirements of Code Section 409A such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator. The Plan and each Award Agreement
under the Plan is intended to meet the requirements of Code Section 409A and
will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator. To the extent
that an Award or payment, or the settlement or deferral thereof, is subject to
Code Section 409A, the Award will be granted, paid, settled or deferred in a
manner that will meet the requirements of Code Section 409A, such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Code Section 409A.

 



-20-

 

 

17.           Forfeiture Events. The Administrator may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award will be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Notwithstanding any
provisions to the contrary under this Plan, an Award shall be subject to the
Company’s clawback policy as may be established and/or amended from time to time
(the “Clawback Policy”). The Administrator may require a Participant to forfeit,
return or reimburse the Company all or a portion of the Award and any amounts
paid thereunder pursuant to the terms of the Clawback Policy or as necessary or
appropriate to comply with Applicable Laws.

 

18.           No Effect on Employment or Service. Neither the Plan nor any Award
will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

 

19.           Grant Date. The grant date of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

 

20.           Term of Plan. Subject to Section 24 of the Plan, the Plan will
become effective upon its adoption by the Board. It will continue in effect for
a term of ten (10) years from the date adopted by the Board, unless terminated
earlier under Section 21 of the Plan.

 

21.Amendment and Termination of the Plan.

 

(a)                Amendment and Termination. The Administrator may at any time
amend, alter, suspend or terminate the Plan.

 

(b)               Shareholder Approval. The Company will obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

 

(c)                Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will materially impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan will not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.

 



-21-

 

 

22.Conditions Upon Issuance of Shares.

 

(a)                Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)               Investment Representations. As a condition to the exercise of
an Award, the Company may require the person exercising such Award to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

23.           Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction or to complete or
comply with the requirements of any registration or other qualification of the
Shares under any state, federal or foreign law or under the rules and
regulations of the Securities and Exchange Commission, the stock exchange on
which Shares of the same class are then listed, or any other governmental or
regulatory body, which authority, registration, qualification or rule compliance
is deemed by the Company’s counsel to be necessary or advisable for the issuance
and sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority, registration, qualification or rule compliance will not have been
obtained.

 

24.           Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such shareholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 



-22-

 

 

SIERRA MONITOR CORPORATION

 

2016 EQUITY INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Sierra Monitor
Corporation 2016 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Stock Option Award Agreement (the “Award Agreement”).

 

I.NOTICE OF STOCK OPTION GRANT

 

Participant Name:

 

Address:

 

You have been granted an Option to purchase Common Stock of Sierra Monitor
Corporation (the “Company”), subject to the terms and conditions of the Plan and
this Award Agreement, as follows:

 



Grant Number           Date of Grant           Vesting Commencement Date        
  Exercise Price per Share           Total Number of Shares Granted            
  Total Exercise Price           Type of Option: ______  Incentive Stock Option
          ______  Nonstatutory  Stock Option         Term/Expiration Date:    

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:

 

Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date. Vesting shall be
suspended during any unpaid leave of absence.

 



 

 

 

Termination Period:

 

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 15 of the Plan.

 

By Participant’s signature and the signature of the Company's representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated below.

 



PARTICIPANT:   SIERRA MONITOR CORPORATION                   Signature   By      
      Print Name   Title

 



-2-

 



 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.             Grant of Option. The Company hereby grants to the Participant
named in the Notice of Grant attached as Part I of this Award Agreement (the
“Participant”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per Share set forth in the
Notice of Grant (the “Exercise Price”), subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 21 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Code. However,
if this Option is intended to be an ISO, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory Stock
Option (“NSO”).

 

2.             Vesting Schedule. Except as provided in Section 3, the Option
awarded by this Award Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Grant. Shares scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant will have been continuously a Service Provider from the Date
of Grant until the date such vesting occurs.

 

3.             Administrator Discretion. The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Option at any time, subject to the terms of the Plan.
If so accelerated, such Option will be considered as having vested as of the
date specified by the Administrator.

 

4.              Exercise of Option.

 

(a)                Right to Exercise. This Option may be exercised only within
the term set out in the Notice of Grant, and may be exercised during such term
only in accordance with the Plan and the terms of this Award Agreement.

 

(b)               Method of Exercise. This Option is exercisable by delivery of
an exercise notice, in the form attached as Exhibit B (the “Exercise Notice”) or
in a manner and pursuant to such procedures as the Administrator may determine,
which will state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice will be completed by
Participant and delivered to the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable withholding taxes. This Option will be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.

 



-3-

 

 

5.             Method of Payment. Payment of the aggregate Exercise Price will
be by any of the following, or a combination thereof, at the election of
Participant.

 

(a)                cash;

 

(b)               check;

 

(c)                surrender of other Shares which have a fair market value on
the date of surrender equal to the aggregate Exercise Price of the Exercised
Shares, provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company;

 

(d)               consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; or

 

(e)                a net exercise

 

6.             Tax Obligations.

 

(a)                Withholding Taxes. Notwithstanding any contrary provision of
this Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy any tax withholding obligation (in whole or in part) by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a fair market value equal to the minimum
statutory amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a fair market value equal to the statutory amount
required to be withheld, provided the delivery of such Shares will not result in
any adverse accounting consequences, as the Administrator determines in its sole
discretion, or (iv) selling a sufficient number of Shares otherwise deliverable
to Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

 

(b)               Notice of Disqualifying Disposition of ISO Shares. If the
Option granted to Participant herein is an ISO, and if Participant sells or
otherwise disposes of any of the Shares acquired pursuant to the ISO on or
before the later of (i) the date two (2) years after the Grant Date, or (ii) the
date one (1) year after the date of exercise, Participant will immediately
notify the Company in writing of such disposition. Participant agrees that
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant.

 



-4-

 

 

(c)                Code Section 409A. Under Code Section 409A, an option that
vests after December 31, 2004 (or that vested on or prior to such date but which
was materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination;

 

7.             Rights as Shareholder. Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a shareholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

8.             No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

9.             Address for Notices. Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company at Sierra
Monitor Corporation, 1991 Tarob Ct., Milpitas, CA 95035, or at such other
address as the Company may hereafter designate in writing.

 



-5-

 

 

10.             Non-Transferability of Option. This Option may not be sold,
pledged, assigned, hypothecated, or otherwise transferred in any manner other
than by will or by the laws of descent and distribution, and may be exercised,
during the lifetime of the Participant, only by the Participant.

 

11.             Binding Agreement. Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

12.             Additional Conditions to Issuance of Stock. If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 

13.             Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

14.             Administrator Authority. The Administrator will have the power
to interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

15.             Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Options awarded under the Plan or
future Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

16.             Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.

 



-6-

 

 

17.             Agreement Severable. In the event that any provision in this
Award Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

18.             Modifications to the Award Agreement. This Award Agreement
constitutes the entire understanding of the parties on the subjects covered.
Participant expressly warrants that he or she is not accepting this Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Award Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Award Agreement, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Code Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Code Section
409A in connection to this Option.

 

19.             Amendment, Suspension or Termination of the Plan. By accepting
this Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

20.             Governing Law. This Award Agreement will be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Option or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California, and agree that such litigation will
be conducted in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Option is made and/or to be performed.

 

-7-

 

 

EXHIBIT B

 

SIERRA MONITOR CORPORATION

 

2016 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Sierra Monitor Corporation

1991 Tarob Ct.

Milpitas, CA 95035



Attention: Corporate Secretary

 

1.                  Exercise of Option. Effective as of today, ________________,
_____, the undersigned (“Purchaser”) hereby elects to purchase ______________
shares (the “Shares”) of the Common Stock of Sierra Monitor Corporation (the
“Company”) under and pursuant to the 2016 Equity Incentive Plan (the “Plan”) and
the Stock Option Award Agreement dated ________ (the “Award Agreement”). The
purchase price for the Shares will be $_____________, as required by the Award
Agreement.

 

2.                  Delivery of Payment. Purchaser herewith delivers to the
Company the full purchase price of the Shares and any required tax withholding
to be paid in connection with the exercise of the Option.

 

3.                  Representations of Purchaser. Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Award Agreement and
agrees to abide by and be bound by their terms and conditions.

 

4.                  Rights as Shareholder. Until the issuance (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of the Shares, no right to vote or receive
dividends or any other rights as a shareholder will exist with respect to the
Shares subject to the Option, notwithstanding the exercise of the Option. The
Shares so acquired will be issued to Participant as soon as practicable after
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance, except as provided
in Section 15 of the Plan.

 

5.                  Tax Consultation. Purchaser understands that Purchaser may
suffer adverse tax consequences as a result of Purchaser’s purchase or
disposition of the Shares. Purchaser represents that Purchaser has consulted
with any tax consultants Purchaser deems advisable in connection with the
purchase or disposition of the Shares and that Purchaser is not relying on the
Company for any tax advice.

 

 

 

 



6.                  Entire Agreement; Governing Law. The Plan and Award
Agreement are incorporated herein by reference. This Exercise Notice, the Plan
and the Award Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Purchaser with respect to the
subject matter hereof, and may not be modified adversely to the Purchaser’s
interest except by means of a writing signed by the Company and Purchaser. This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of California.

 



Submitted by:   Accepted by:       PURCHASER   SIERRA MONITOR CORPORATION      
            Signature   By             Print Name   Title       Address:        
Date Received                

  

-2-

 

 

SIERRA MONITOR CORPORATION

 

2016 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Sierra Monitor
Corporation 2016 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Restricted Stock Unit Agreement (the “Award Agreement”).

 

I.NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 



Grant Number           Date of Grant           Vesting Commencement Date        
  Number of Restricted Stock Units        

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

 

25% of the Restricted Stock Units will vest on each of the first four
anniversaries of the Vesting Commencement Date, subject to Participant
continuing to be a Service Provider through each such date.

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

  

By Participant’s signature and the signature of the representative of Sierra
Monitor Corporation (the “Company”) below, Participant and the Company agree
that this Award of Restricted Stock Units is granted under and governed by the
terms and conditions of the Plan and this Award Agreement, including the Terms
and Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, all
of which are made a part of this document. Participant has reviewed the Plan and
this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 



-3-

 

 



PARTICIPANT:   SIERRA MONITOR CORPORATION                   Signature   By      
      Print Name   Title

 

-4-

 

 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.           Grant. The Company hereby grants to the individual named in the
Notice of Grant (the “Participant”) under the Plan an Award of Restricted Stock
Units, subject to all of the terms and conditions in this Award Agreement and
the Plan, which is incorporated herein by reference. Subject to Section 21 of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.

 

2.           Company’s Obligation to Pay. Each Restricted Stock Unit represents
the right to receive a Share on the date it vests. Unless and until the
Restricted Stock Units will have vested in the manner set forth in Sections 3 or
4, Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company. Any Restricted Stock Units
that vest in accordance with Sections 3 or 4 will be paid to Participant (or in
the event of Participant’s death, to his or her estate) in whole Shares, subject
to Participant satisfying any applicable tax withholding obligations as set
forth in Section 7. Subject to the provisions of Section 4, such vested
Restricted Stock Units shall be paid in whole Shares as soon as practicable
after vesting, but in each such case within the period 60 days following the
vesting date. In no event will Participant be permitted, directly or indirectly,
to specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.

 

3.           Vesting Schedule. Except as provided in Section 4, and subject to
Section 5, the Restricted Stock Units awarded by this Award Agreement will vest
in accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

 

4.          Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Code Section 409A.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the 6-month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date 6 months and 1 day
following the date of Participant’s termination as a Service Provider, unless
Participant dies following his or her termination as a Service Provider, in
which case, the Restricted Stock Units will be paid in Shares to Participant’s
estate as soon as practicable following his or her death. It is the intent of
this Award Agreement that it and all payments and benefits hereunder be exempt
from, or comply with, the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to be so exempt or so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes
of this Award Agreement, “Section 409A” means Section 409A of the Code, and any
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

 



-5-

 

 

5.           Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Restricted Stock Units that have not vested at the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate.

 

6.           Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.           Withholding of Taxes. Notwithstanding any contrary provision of
this Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment, and other taxes which the Company determines must be
withheld with respect to such Shares. Prior to vesting and/or settlement of the
Restricted Stock Units, Participant will pay or make adequate arrangements
satisfactory to the Company and/or Participant’s employer (the “Employer”) to
satisfy all withholding and payment obligations of the Company and/or the
Employer. In this regard, Participant authorizes the Company and/or the Employer
to withhold all applicable tax withholding obligations legally payable by
Participant from his or her wages or other cash compensation paid to Participant
by the Company and/or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under applicable local law, the
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy any tax withholding
obligation (in whole or in part) by (without limitation) (i) paying cash,
(ii) electing to have the Company withhold otherwise deliverable Shares having a
fair market value equal to the minimum statutory amount required to be withheld,
(iii) delivering to the Company already-owned Shares having a fair market value
equal to the statutory amount required to be withheld, provided the delivery of
such Shares will not result in any adverse accounting consequences, as the
Administrator determines in its sole discretion, or (iv) selling a sufficient
number of Shares otherwise deliverable to Participant through such means as the
Administrator may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any tax withholding obligations by reducing the
number of Shares otherwise deliverable to Participant and, until determined
otherwise by the Company, this will be the method by which such tax withholding
obligations are satisfied. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4 or tax withholding obligations
related to Restricted Stock Units otherwise are due, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.

 



-6-

 

 

8.           Rights as Shareholder. Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

9.           No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED
STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

10.           Address for Notices. Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company at Sierra
Monitor Corporation, 1991 Tarob Ct., Milpitas, CA 95035, or at such other
address as the Company may hereafter designate in writing.

 



-7-

 

 

11.           Non-Transferability of Grant. Except to the limited extent
provided in Section 6, Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable Period of Restriction. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of any unvested Shares of Restricted Stock
subject to this grant, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this grant
and the rights and privileges conferred hereby immediately will become null and
void.

 

12.          Binding Agreement. Subject to the limitation on the transferability
of this grant contained herein, this Award Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.

 

13.          Additional Conditions to Issuance of Stock. If at any time the
Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.

 

14.          Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

15.          Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

16.          Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 



-8-

 

 

17.          Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.

 

18.          Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

19.          Modifications to the Award Agreement. This Award Agreement
constitutes the entire understanding of the parties on the subjects covered.
Participant expressly warrants that he or she is not accepting this Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Award Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Award Agreement, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Code Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Code Section
409A in connection to this Award of Restricted Stock Units.

 

20.          Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

21.              Governing Law. This Award Agreement will be governed by the
laws of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.

  

-9-

 

 

SIERRA MONITOR CORPORATION

 

2016 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Sierra Monitor
Corporation 2016 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Restricted Stock Award Agreement (the “Award Agreement”).

 

I.NOTICE OF RESTRICTED STOCK GRANT

 

Participant Name:

 

Address:

 

You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

 



Grant Number           Date of Grant           Vesting Commencement Date        
  Total Number of Shares Granted        

 

Period of Restriction:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
restrictions on the transfer of the Shares of Restricted Stock will lapse in
accordance with the following schedule:

 

The transfer restrictions with respect to twenty-five percent (25%) of the
Shares on each of the first four anniversaries of the Vesting Commencement Date,
subject to Participant continuing to be a Service Provider through each such
date.

 

By Participant’s signature and the signature of the representative of Sierra
Monitor Corporation (the “Company”) below, Participant and the Company agree
that this Award of Restricted Stock is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Grant, attached hereto as Exhibit A, all of which
are made a part of this document. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

  

-1-

 

 



PARTICIPANT:   SIERRA MONITOR CORPORATION                   Signature   By      
      Print Name   Title       Residence Address:                          

 



-2-

 

 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

1.           Grant of Restricted Stock. The Company hereby grants to the
Participant named in the Notice of Grant attached as Part I of this Award
Agreement (the “Participant”) under the Plan for past services and as a separate
incentive in connection with his or her services and not in lieu of any salary
or other compensation for his or her services an Award of Shares of Restricted
Stock, subject to all of the terms and conditions in this Award Agreement and
the Plan, which is incorporated herein by reference. Subject to Section 21 of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.

 

2.           Escrow of Shares.

 

(a) All Shares of Restricted Stock will, upon execution of this Award Agreement,
be delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Period of Restriction to which the Shares of
Restricted Stock are subject lapses or the date Participant ceases to be a
Service Provider.

 

(b) The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.

 

(c) Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the Shares of Restricted Stock
subject to the Period of Restriction to the Company. Participant hereby appoints
the Escrow Holder with full power of substitution, as Participant's true and
lawful attorney-in-fact with irrevocable power and authority in the name and on
behalf of Participant to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the certificate or certificates evidencing such Shares to the
Company upon such termination.

 

(d) The Escrow Holder will take all steps necessary to release from escrow
Shares of Restricted Stock covered by this Award Agreement after the last day of
the Period of Restriction following Participant’s request that the Escrow Holder
do so.

 

(e) Subject to the terms hereof, Participant will have all the rights of a
shareholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon. If any such dividends or distributions are paid in
Shares, the Shares will be subject to the same restrictions on transferability
and forfeitability as the Shares of Restricted Stock with respect to which they
were paid.

 

(f) In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares of Restricted Stock occurs, the Administrator, in order to prevent
diminution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, will adjust the number and class of Shares of
Restricted Stock that may be delivered under the Plan and/or the number, class,
and price of Shares of Restricted Stock covered by this Award Agreement. Such
new or additional or different shares, cash or securities will thereupon be
subject to all of the conditions and restrictions which were applicable to the
Shares of Restricted Stock pursuant to this Award Agreement. If Participant
receives rights or warrants with respect to Shares of Restricted Stock, such
rights or warrants may be held or exercised by Participant, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants will be
considered to be Shares of Restricted Stock and will be subject to all of the
conditions and restrictions which were applicable to the Shares of Restricted
Stock pursuant to this Award Agreement. The Administrator in its absolute
discretion at any time may accelerate the lapse of restrictions of all or any
portion of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.

 



-3-

 

 

(g) The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.

 

3.           Period of Restriction. Except as provided in Section 4, and subject
to Section 5, restrictions on the Shares of Restricted Stock awarded by this
Award Agreement will lapse in accordance with the Period of Restriction set
forth in the Notice of Grant attached as Part I of this Award Agreement.
Restrictions on Shares of Restricted Stock scheduled to lapse on a certain date
or upon the occurrence of a certain condition will not lapse in Participant in
accordance with any of the provisions of this Award Agreement unless Participant
will have been continuously a Service Provider from the Date of Grant until the
date such lapse occurs.

 

4.           Administrator Discretion. The Administrator, in its discretion, may
accelerate the time at which any restrictions with respect to the balance, or
some lesser portion of the balance, of the Restricted Stock will lapse or be
removed, subject to the terms of the Plan. If so accelerated, restrictions on
such Restricted Stock will be considered as having lapsed or removed as of the
date specified by the Administrator.

 

5.           Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Shares of Restricted Stock still subject to restriction at the time of
Participant’s termination as a Service Provider for any or no reason will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company upon the date of such termination and Participant will have
no further rights thereunder. Participant will not be entitled to a refund of
the price paid for the Shares of Restricted Stock, if any, returned to the
Company pursuant to this Section 5. Participant hereby appoints the Escrow Agent
with full power of substitution, as Participant’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of Participant to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such Shares to the Company upon such
termination of service.

 



-4-

 

 

6.           Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.           Withholding of Taxes. Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares of Restricted Stock may
be released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment, social
insurance, payroll and other taxes which the Company determines must be withheld
with respect to such Shares. Prior to vesting of the Restricted Stock,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Participant’s employer (the “Employer”) to satisfy all withholding
and payment obligations of the Company and/or the Employer. In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable tax withholding obligations legally payable by Participant from his
or her wages or other cash compensation paid to Participant by the Company
and/or the Employer or from proceeds of the sale of Shares. Alternatively, or in
addition, if permissible under applicable local law, the Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit or require Participant to satisfy such tax withholding
obligation, in whole or in part (without limitation) by (a) paying cash, (b)
electing to have the Company withhold otherwise deliverable Shares having a fair
market value equal to the minimum amount required to be withheld, (c) delivering
to the Company already vested and owned Shares having a fair market value equal
to the amount required to be withheld, or (d) selling a sufficient number of
such Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any tax withholding obligations by reducing the
number of Shares otherwise deliverable to Participant and, until determined
otherwise by the Company, this will be the method by which such tax withholding
obligations are satisfied. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 or tax withholding obligations related to the
applicable Shares otherwise are due, Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

 

8.           Rights as Shareholder. Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant or the Escrow Agent. Except as provided in Section 2,
after such issuance, recordation and delivery, Participant will have all the
rights of a shareholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

 



-5-

 

 

9.           No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE REMOVAL OF RESTRICTIONS COVERING SHARES OF RESTRICTED STOCK
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER THROUGH THE END OF THE
PERIOD OF RESTRICTION AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE PERIOD OF RESTRICTION SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE PERIOD OF RESTRICTION, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

10.           Address for Notices. Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company at Sierra
Monitor Corporation, 1991 Tarob Ct., Milpitas, CA 95035, or at such other
address as the Company may hereafter designate in writing.

 

11.          Non-Transferability of Grant. Except to the limited extent provided
in Section 6, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction. Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of any unvested Shares of Restricted Stock subject to this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.

 

12.           Binding Agreement. Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.           Additional Conditions to Release from Escrow. The Company will not
be required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.

 



-6-

 

 

14.          Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

15.           Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

16.           Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the Shares of Restricted Stock
awarded under the Plan or future Restricted Stock that may be awarded under the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

17.           Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.

 

18.           Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

19.           Modifications to the Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection to this Award of Restricted Stock.

 



-7-

 

 

20.           Amendment, Suspension or Termination of the Plan. By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

21.           Governing Law. This Award Agreement will be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock is made and/or to be performed.

 



-8-

